The Attorney General is in receipt of your request for an official opinion wherein you ask, in effect, the following question: Under the provisions of S.B. 490, Thirty-Seventh Legislature, Second Regular Session, 1980, may a member of the Teachers' Retirement System of Oklahoma retire with full benefits at age fifty-eight (58) or upon completion of thirty (30) years' service, whichever comes first, notwithstanding the language of 70 O.S. 17-101 [70-17-101] (1979)? As amended by S.B. 490, 70 O.S. 17-105 [70-17-105](1)(a) (1979) reads: "Any member who has attained age fifty-eight (58) or who has completed thirty (30) years of service a.s defined in Section 17-101 of this title, may be retired upon filing a written application for such retirement. The application shall be filed on the form provided by the Board of Trustees for this purpose, not less than thirty (30) days nor more than ninety (90) days before the date of retirement." Emphasis added The S. B. 490 amendments to 70 O.S. 17-105 [70-17-105](1)(a) lowered the retirement age from sixty (60) to age fifty-eight (58) and added the above emphasized phrase relating to "years of service" "as defined in Section 17-101 of this title." Section 70 O.S. 17-101 [70-17-101] contains the definitions of terms applicable to the Teachers' Retirement law. Some of those terms which are deemed pertinent to the current discussion are: "(8) 'Service' shall mean service as a classified or nonclassified optional employee in the public school system, or any other service devoted primarily to public education in the state." "(11) 'Creditable service' shall mean membership service plus any prior service authorized under this title." "(24) 'Normal retirement age' means age sixty-two (62) for all members except those members with thirty (30) or more years of service for whom normal retirement age shall be fifty-eight (58) . . . ." Statutes must be construed in accordance with the intent of the Legislature, and, to ascertain such intent, various provisions of legislative enactments must be construed together. Kirsch v. Tracy, 174 Okl. 489, 55 P.2d 428
(1936). In resolving apparent conflicts between different statutes or parts of statutes dealing with the same subject, the statutes or parts of statutes will be construed to harmonize the provisions so far as possible without placing upon the plain words of the enactment an interpretation clearly inconsistent with the intent of the Legislature. See Thornton v. Woodson, Okl., 570 P.2d 340
(1977); Smith v. Southwestern Bell Tel. Co., Okl.,349 P.2d 626 (1960).  Section 70 O.S. 17-105 [70-17-105](1)(a) clearly provides, as it has, since originally enacted, for retirement at either attaining a stated age, now age fifty-eight (58), or upon completion of thirty (30) years service. The Board of Trustees of the Teachers' Retirement System has consistently interpreted 70 O.S. 17-105 [70-17-105](1) (a) in its rules as establishing alternative retirement options, attaining a specified retirement age or having thirty (30) years creditable service. Rules and Procedures, Teachers' Retirement System of Oklahoma, Rule XI. The provisions of 70 O.S. 17-101 [70-17-101] (24) were not intended to modify or eliminate the opportunity to retire with thirty (30) years creditable service before reaching age fifty-eight.  It appears from a reading of your question with its reference to retirement "with full benefits" that your primary concern is with the possibility the law as presently constituted does not provide retirees at thirty (30) years creditable service, regardless of age, with equivalent benefits of those retirees at age fifty-eight (58) with thirty (30) years of creditable service. "Full benefits" is not a term used in the Teachers' Retirement law. Every retiree at whatever age, with however many years of creditable service, receives an annuity calculated on the basis of a formula prescribed by law. Barring mathematical or clerical error, every retiree receives an annuity computed on a basis which considers his/her highest five year average salary and number of creditable years of service, which annuity is by definition the full benefits the retiree is entitled to receive.  Members who retire early with thirty (30) years creditable service do not, however, receive the same monthly annuity as would another member who for all other purposes was similarly situated except for being age fifty-eight (58). The retirement benefits are computed in precisely the same manner with one exception. The monthly annuity of the member retiring before age fifty-eight (58) with thirty (30) years creditable service is adjusted downward by an actuarially determined factor of approximately 6.66% for every year between the age of actual retirement and age fifty-eight (58). The adjustment is made because the early retiree will receive benefits over a long period of time. See Rules and Procedures, Teachers' Retirement System of Oklahoma, Rule X, pp. 34 
35.  The System is funded to pay annuities at an actuarially sound level. Were early retirees paid the same monthly annuity as those retiring at age fifty-eight (58), i.e. monthly allowances which are not actuarially adjusted to compensate for early retirement, early retirees as a group would receive larger total benefits at the expense of persons who do not retire early and who must also look to the fund for their retirement.  It is, therefore, the official opinion of the Attorney General that your question be answered as follows: Under the provisions of S.B. 490, Thirty-Seventh Legislature, Second Regular Session, 1980, and other laws governing the Oklahoma Teachers' Retirement System, a member is eligible for retirement upon attaining the age of fifty-eight (58) or upon achieving thirty (30) years creditable service, except that member retiring before age fifty-eight (58) upon the completion of thirty (30) years creditable service receive benefits which are actuarially adjusted to compensate for receiving benefits over a longer period of time.  (John F. Percival)